PER CURIAM.
The appellant was convicted of rape and sentenced to life imprisonment. An appeal from that judgment was affirmed.1
Thereafter, appellant filed a motion to vacate the judgment and sentence pursuant to CrPR 3.850, 33 F.S.A. The trial judge properly conducted an evidentiary hearing upon the allegations relating to whether perjured testimony occurred at appellant’s trial and whether the prosecution knowingly used that perjured testimony as a means of convicting the appellant. While the testimony on these issues was in conflict, there is more than enough evidence to support the judge’s holding against the appellant.
We have reviewed the other points raised by appellant and conclude that they are without merit. The order denying motion for post-conviction relief is affirmed.
MANN, C. J., and McNULTY and GRIMES, JJ., concur.

. Hines v. State, Fla.App.2nd, 1971, 243 So.2d 434.